Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The Amendment filed on January 11, 2021 has been received and entered. Claims 1, 10 and 18 have been amended. Claims 1-20 are pending for examination. 
Amendment made to the instant specification has been received and acknowledged. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2021 has been considered by the examiner.  Please see attached PTO-1449.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 6, 10, 11, 13, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 19 recites “(iii) the content” is insufficient antecedent basis for this limitation in the claim. Similar problem exists in claims 10 and 18.
Claim 1, recites “one or more row labels”, “one or more column labels”, “labels” and “corresponding labels”. It is not clear about the definition of them and association between these limitations. Similar problem exists in claims 10 and 18.
Claim 3 “the identified headings” is insufficient antecedent basis for this limitation in the claim. Similar problem exists in claims 5, 6, 11, 13 and 14.
Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boston et al. (U.S. Pat. Pub. 2016/0180438) in view of Ilyas et al. (U.S. Pat. No. 8,849,860).

Referring to claim 1, Boston et al. taches a system for aligning a data table to a domain ontology, the system comprising: a processor (processor, see Boston et al., Para. 132) and a memory (memory, see Boston et al., Para. 134) to store instructions, wherein the instructions executed by the processor are configured to: 
receive the data table (Domain database(s) 112 may be accessed in any suitable way, such as via any suitable Internet or other network connection(s) to access source sites where such domain databases may be made available, see Boston et al., Para. 40); 
generate a proxy table ontology comprising a machine readable model of table structure information and table heading information for the received table (domain modeler 110 may obtain information for constructing and/or updating a domain-specific ontology from Boston et al., Para. 40, mapping individual cells in database rows to ontology nodes (concepts) and mapping the database column labels to ontology edges (relationship types), see Boston et al., Para. 41. FIG. 2A), as well as one or more relationships between table headings of the received data table (One type of concept relationship is a parent-child relationship (also referred to herein as a hypernym-hyponym relationship, or an "is-a" relationship), see Boston et al., Para. 38), and a relationship between each data table cell and the table headings of the received data table (each cell in the two rows of the above merchant's database table of tablet computers is mapped to a concept node in the ontology, tagged with the text from the respective cell in the database table. The concept corresponding to the first cell in each row (the product model) has a relationship in the ontology with the concept corresponding to each other cell in the same row, with the relationship type being defined by the column heading corresponding to the other cell in the database table, see Boston et al., Para. 55, wherein the “product model” is interpreted as heading information), wherein the machine readable model comprises: 
one or more row labels and one or more column labels (a table of concept relationships could be constructed for the example ontology of FIG. 2A as follows: ,see Boston et al., Para. 53) representing subclasses of the table heading information (One type of concept relationship is a parent-child relationship (also referred to herein as a hypernym-hyponym relationship, or an "is-a" relationship), see Boston et al., Para. 38, wherein the parent-child relationship is class-subclass relationship); and
one or more unique ordered pairs of row and column headings (table of concept relationships could be constructed for the example ontology of FIG. 2A as Boston et al., Para. 53) corresponding to the table structure information that defines: (i) one or more relationships between the one or more row labels and the one or more column labels (One type of concept relationship is a parent-child relationship (also referred to herein as a hypernym-hyponym relationship, or an "is-a" relationship), see Boston et al., Para. 38), (ii) metadata related to the one or more relationships (relationship type, see Boston et al., Para. 53), and (iii) the content of a cell from the received data table (rows and their cells in the database table may be mapped to concepts (nodes) in the ontology structure, and column headings may be mapped to relationship types (edges) in the ontology structure, see Boston et al., Para. 55);
map the data table to the proxy table ontology to generate a first combined ontology, wherein labels associated with a plurality of data cells of the data table are mapped to the identified headings (mapping individual cells in database rows to ontology nodes (concepts) and mapping the database column labels to ontology edges (relationship types), see Boston et al., Para. 41, constructing all ontological relationships with the first cell in each database table row (or, equivalently, with a row heading), see Boston et al., Para. 56, and see Boston et al., FIG. 2A); 
align the first combined ontology with a controlled domain vocabulary to generate a second combined ontology, wherein the aligning includes semantically matching the identified headings with corresponding labels in the controlled domain vocabulary (domain modeler 110 may generate a larger combined ontology by connecting the domain-specific ontology to the domain-independent ontology through one or more concepts common to both Boston et al., Para. 58);
populate the third combined ontology with table content from the received data table (domain modeler 110 may obtain information for constructing and/or updating a domain-specific ontology from one or more domain databases 112, see Boston et al., Para. 40).
However, Boston et al. does not explicitly teach
align the second combined ontology with a domain ontology to generate a third combined ontology, wherein the aligning includes semantically mapping a domain concept defined in the controlled domain vocabulary to an ontology class defined in the domain ontology.
Ilyas et al. teaches 
align the second combined ontology with a domain ontology to generate a third combined ontology, wherein the aligning includes semantically mapping a domain concept defined in the controlled domain vocabulary to an ontology class defined in the domain ontology (an estimate of a semantic coherence of first and second concepts having first and second labels, respectively, may be obtained by calculating a frequency of co-occurrence of the first and second labels in a corpus of reference documents, see Ilyas et al., Col. 10, lines 42-46. The following inputs/outputs and knowledge processing rules provide features of a synonym ring, as defined by the proximity of meaning across terms or concepts, see Ilyas et al., Col. 30, lines 64-66, semantic similarity between two concepts, see Ilyas et al., Col. 31, lines 8-9. Two concepts ci,cJ are considered coherent if according to some distance metric M, M( ci,cj)<T, Ilyas et al., Col. 30, lines 23-25. Create a new concept c={ ci,cJ}. c is said to be comprised of ci and cJ if and only if ci and cJ are coherent with respect to Definition 1, see Ilyas et al., Col. 30, lines 30-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Boston et al., to have align the second combined ontology with a domain ontology to generate a third combined ontology, wherein the aligning includes semantically mapping a domain concept defined in the controlled domain vocabulary to an ontology class defined in the domain ontology, as taught by Ilyas et al., to improve data economy and reduce the need for building complexity into large knowledge representation data structures (Ilyas et al., Col. 16, lines 53-54).
	As to claim 7, Boston et al. as modified teaches the controlled domain vocabulary defines a plurality of terms in the domain ontology (Labels may provide knowledge representation entities that are discernible to humans and/or machines, and may be derived from the unique vocabulary of the source domain. Thus, since the labels assigned to each concept element may be drawn from the language and terms presented in the domain, the labels themselves may not fully describe the abstract concepts and concept relationships they are used to name, as those an abstract entities are comprehended in human knowledge, see Ilyas et al., Col. 14, lines 29-37. Concepts may be defined in terms of compound levels of abstraction through their relationships to other entities and structurally in terms of other, more fundamental knowledge representation entities ( e.g., keywords and morphemes), see Ilyas et al., Col. 15, lines 7-10).	Referring to claim 10, Boston et al. teaches a method for aligning a data table to a domain ontology, the method comprising, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 15 is rejected under the same rationale as stated in the claim 7 rejection.
	Referring to claim 18, Boston et al. taches a system for aligning a data table to a domain ontology, the system comprising, a client device, wherein the client device is configured to receive the data table (Domain database(s) 112 may be accessed in any suitable way, such as via any suitable Internet or other network connection(s) to access source sites where such domain databases may be made available, see Boston et al., Para. 40); at least one server, wherein the at least one server is configured to store a plurality of domain ontologies and the corresponding ontology knowledge bases (domain modeler 110 may cause such ontologies to be stored in structured data sets 120, see Boston et al., Para. 57); and a processor (processor, see Boston et al., Para. 132) and a memory (memory, see Boston et al., Para. 134) to store instructions, wherein the instructions executed by the processor are configured to, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claims 2, 8, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boston et al. (U.S. Pat. Pub. 2016/0180438) in view of Ilyas et al. (U.S. Pat. No. 8,849,860) as Rao et al. (U.S. Pat. Pub. 2010/0228782).
	As to claim 2, Boston et al. as modified does not explicitly teach the processor is an OWL 2 Web Ontology Language reasoning engine.
However, Rao et al. teaches the processor is an OWL 2 Web Ontology Language reasoning engine (transform the input information received by processing system 102 into corresponding OWL ontologies having rich interconnections such that the entities present in the ontology are extensively related or linked to each other via the relationships, see Rao et al., Para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Boston et al. as modified, to have the processor is an OWL 2 Web Ontology Language reasoning engine, as taught by Rao et al., to provide automatically generating an ontology based upon input information (Rao et al., Para. 6).
 	As to claim 8, Boston et al. as modified teaches the first, second, and third combined ontologies (One or more ontologies for use by QA system 100 may be obtained, see Boston et al., Para. 39). 
However, Boston et al. as modified does not explicitly teach ontology stored as resource description framework triple assertions in respective ontology knowledge bases.
Rao et al. teaches ontology stored as resource description framework triple assertions in respective ontology knowledge bases (Ontology 124 may also be generated and stored in any other RDF-compliant language, see Rao et al., Para. 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Boston et al. as modified, to have ontology stored as resource description framework triple assertions in respective ontology knowledge bases, as taught by Rao et al., to provide automatically generating an ontology based upon input information (Rao et al., Para. 6).

Claim 16 is rejected under the same rationale as stated in the claim 8 rejection.
	As to claim 19, Boston et al. as modified does not explicitly teach the at least one server includes a knowledge repository server, wherein the client device is configured to access the ontology knowledge bases via SPARQL queries to the knowledge repository server.
However, Rao et al. teaches the at least one server includes a knowledge repository server, wherein the client device is configured to access the ontology knowledge bases via SPARQL queries to the knowledge repository server (ontology 124 is encoded using an RDF compliant language such as the OWL web ontology language and may be queried using an RDF-compliant query language such as SPARQL, see Rao et al., Para. 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Boston et al. as modified, to have the at least one server includes a knowledge repository server, wherein the client device is configured to access Rao et al., to provide automatically generating an ontology based upon input information (Rao et al., Para. 6).
	As to claim 20, Boston et al. as modified teaches the first, second, and third combined ontologies (One or more ontologies for use by QA system 100 may be obtained, see Boston et al., Para. 39) are stored as resource description framework triple assertions in respective ontology knowledge bases (Ontology 124 may also be generated and stored in any other RDF-compliant language, see Rao et al., Para. 27) in the knowledge repository server (OWL ontology stored in database 106, see Rao et al., Para. 99, see Rao et al., FIG. 1).
Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boston et al. (U.S. Pat. Pub. 2016/0180438) in view of Ilyas et al. (U.S. Pat. No. 8,849,860) as applied to claims 1, 7, 10, 15 and 18 above, and in further view of Button et al. (U.S. Pat. Pub. 2012/0102050).
	As to claim 3, Boston et al. as modified does not explicitly teach asserting simple knowledge organization system (SKOS) mapping relationships between the identified headings and the ontology class defined in the domain ontology.
However, Button et al. teaches asserting simple knowledge organization system (SKOS) mapping relationships between the identified headings and the ontology class defined in the domain ontology (predetermined concept mapping to map information retrieved with classes, Button et al., Para. 47, a contextual ontology further comprising of knowledge mapping information and is represented by the SKOS ontology, see Button et al., Para. 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Boston et al. as modified, to have asserting simple knowledge organization system (SKOS) mapping relationships between the identified headings and the ontology class defined in the domain ontology, as taught by Button et al., to enhancing a user's ability to search, discover, browse, share and collaborate with information and knowledge (Button et al., Para. 2).
	As to claim 4, Boston et al. as modified does not explicitly teach asserting simple knowledge organization system (SKOS) mapping relationships between the domain concept defined in the controlled domain vocabulary and the corresponding labels in the controlled domain vocabulary.
However, Button et al. teaches asserting simple knowledge organization system (SKOS) mapping relationships between the domain concept defined in the controlled domain vocabulary and the corresponding labels in the controlled domain vocabulary (an ontology mapping component which maps concepts discovered within un-structured or semi-structured data into predefined classes, attributes, relations, function terms, restrictions, rules, axioms, and/or events of system ontologies, see Button et al., Para. 44, a contextual ontology further comprising of knowledge mapping information and is represented by the SKOS ontology, see Button et al., Para. 48).
Boston et al. as modified, to have asserting simple knowledge organization system (SKOS) mapping relationships between the domain concept defined in the controlled domain vocabulary and the corresponding labels in the controlled domain vocabulary, as taught by Button et al., to enhancing a user's ability to search, discover, browse, share and collaborate with information and knowledge (Button et al., Para. 2).

Claim 11 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 12 is rejected under the same rationale as stated in the claim 4 rejection.

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boston et al. (U.S. Pat. Pub. 2016/0180438) in view of Ilyas et al. (U.S. Pat. No. 8,849,860) as applied to claims 1, 7, 10, 15 and 18 above, and in further view of Chang et al. (U.S. Pat. No. 7,644,052).
	As to claim 5, Boston et al. as modified does not explicitly teach the controlled domain vocabulary is selected out of a plurality of controlled domain vocabularies based on a semantic coverage of the identified headings.
However, Chang et al. teaches the controlled domain vocabulary is selected out of a plurality of controlled domain vocabularies based on a semantic coverage of the identified Chang et al., Col. 7, line 54 – Col. 8 line 2, the terms that are in the highest rank groups can then be selected, see Chang et al., Col. 16, lines 21-22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Boston et al. as modified, to the controlled domain vocabulary is selected out of a plurality of controlled domain vocabularies based on a semantic coverage of the identified headings, as taught by Chang et al., to have knowledge domain can be more efficiently and comprehensively represented (Chang et al., Col. 4, lines 57-59).
	As to claim 6, Boston et al. as modified teaches the control domain vocabularies with the highest semantic coverage of the identified headings are automatically discovered and presented to a user for selection (using statistical machine learning techniques ( e.g., by the information gain and feature selection learning algorithms described) to discover vocabulary and terms relevant to a given category…. A document feature extractor is used to known commercial products can provide this feature extractor capability identify and extract semantic entities such as person, company, product, city names, or logical noun groups, see Chang et al., Col. 7, line 54 – Col. 8 line 2, the terms that are in the highest rank groups can then be selected, Chang et al., Col. 16, lines 21-22, the synthetical components 1852 provided multiple output KRs 190 to the data consumer. The user model 2004 may further contain data indicating that the data consumer 195 selected one of output KRs, see Ilyas et al., Col. 43, lines 18-21).	
Claim 13 is rejected under the same rationale as stated in the claim 5 rejection.
	
Claim 14 is rejected under the same rationale as stated in the claim 6 rejection.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boston et al. (U.S. Pat. Pub. 2016/0180438) in view of Ilyas et al. (U.S. Pat. No. 8,849,860) as applied to claims 1, 7, 10, 15 and 18 above, and in further view of Miracolo et al. (U.S. Pat. Pub. 2017/0270197).
	As to claim 9, Boston et al. as modified does not explicitly teach the third combined ontology is populated with table content from the received data table upon receiving user approval for at least one of the first, second, and third combined ontologies.
However, Miracolo et al. teaches the third combined ontology is populated with table content from the received data table upon receiving user approval for at least one of the first, second, and third combined ontologies (The electronic device may replace a master ontology with some or all of a modified ontology received from a user, and approved by an administrator. After the master ontology is modified, the electronic device or a system that Miracolo et al., Para. 121).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Boston et al. as modified, to have the third combined ontology is populated with table content from the received data table upon receiving user approval for at least one of the first, second, and third combined ontologies, as taught by Miracolo et al., to have users to associate tags with information such that others can easily find the information (Miracolo et al., Para. 23).
	
Claim 17 is rejected under the same rationale as stated in the claim 9 rejection.

Response to Argument
	Applicant’s remarks filed on 1/11/2021 with respect to claims 1, 10 and 18 have been considered but they are not persuasive. 
Pease refer to the corresponding sections of the claim analysis for details of newly amended limitations as cited in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/JAU SHYA MENG/Primary Examiner, Art Unit 2168